Citation Nr: 9925070	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic legal entitlement of the appellant to death benefits 
payable by the Department of Veterans Affairs (VA) to the 
surviving spouse of a "veteran."  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is the widow of a deceased individual who, she 
claims, performed active service in the Armed Forces of the 
United States.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the VA Manila 
Regional Office (RO).  The case was last before the Board in 
November 1998, when it was remanded to the RO for further 
development of the evidence.   


FINDINGS OF FACT

1.  The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

2.  Alleged Philippine Armed Forces and other documents 
submitted by the appellant to rebut the service department's 
certification are not originals, but are photocopies of 
mostly unsigned and/or uncertified documents which were not 
issued by the service department.  

3.  The one, original document of record, submitted by the 
appellant (a 1998 affidavit signed by an individual claiming 
to be a retired officer of the Armed Forces of the 
Philippines) does not rebut the service department's official 
certification.  


CONCLUSION OF LAW

The appellant's deceased husband had no valid service in the 
U.S. Armed Forces which would establish his status as a 
"veteran" or her eligibility to receive VA death benefits as 
the surviving spouse of a "veteran."  38 U.S.C.A. §§ 101, 107 
(West 1991 & Suppl. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.12, 3.203 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for VA burial benefits and other 
death benefits legally available to the surviving spouse of a 
"veteran" based on the claimed service of her deceased 
husband (who died in August 1977) in the U.S. Armed Forces in 
the Far East (USAFFE) at some time during World War II.  

In September 1979, and again in April 1999, the service 
department officially certified that the appellant's deceased 
husband, who apparently served in the Philippine Army, "has 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  This certification is binding 
on VA under most circumstances.  See Duro v. Derwinski, 
2 Vet. App. 530 at 532 (1992).  

One of the few exceptions to the aforementioned rule pertains 
to acceptable documentary evidence of service in the U.S. 
Armed Forces.  It is provided at 38 C.F.R. § 3.203 that VA 
may accept as evidence of service other documentary evidence 
(in the form of certain official service department 
documents, such as a DD Form 214, Certificate of Discharge or 
Release from Active Duty, or an original Certificate of 
Discharge) submitted by a claimant if certain conditions are 
met, including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

In this case, the appellant has submitted photocopies (not 
originals) of a document issued by the Philippine Armed 
Forces and of several unsigned and/or uncertified Affidavits 
for Philippine Army Personnel.  She has also submitted an 
affidavit, signed in May 1998, by an individual who claims to 
be a retired officer of the Philippine Armed Forces and two 
photocopies of an earlier affidavit signed by the same 
individual in February 1980.  The aforementioned documents 
(none of which appear to have been issued by the service 
department) do not at all suffice to rebut the official 
service department certification.  

As the appellant's husband is not shown to have been a 
"veteran" as defined at 38 U.S.C.A. § 101, she has not 
established her basic legal eligibility to receive the VA 
death benefits available to the surviving spouse of such a 
"veteran."  




	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

